 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:12-CR-00352-JAD-GWF-1
 4
                   Plaintiff,                          ORDER
 5
            v.
 6                                                              ECF No. 83
     SHAWN BAIRD,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Tuesday, May 11, 2021 at 10:00 a.m., be

12   vacated and continued to July 20, 2021, at 11:00 a.m.

13          DATED this 6th day of May, 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
